FILED
                             NOT FOR PUBLICATION                            MAY 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FLORIDALMA PEREZ-SAMAYOA,                        No. 09-73372

               Petitioner,                       Agency No. A070-193-356

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Floridalma Perez-Samayoa, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003), and we deny the petition for review.

      The agency did not abuse its discretion in denying Perez-Samayoa’s motion

to reopen because the motion was filed more than fifteen years after the IJ’s

February 22, 1994, deportation order, see 8 C.F.R. § 1003.23(b)(1), and Perez-

Samayoa failed to establish that she acted with the due diligence required for

equitable tolling, see Iturribarria, 321 F.3d at 897 (deadline can be equitably tolled

“when a petitioner is prevented from filing because of deception, fraud, or error, as

long as the petitioner acts with due diligence”).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-73372